Donald L. Corbin, Justice. Appellant Owen D. Oates appeals an order of the Perry County Chancery Court granting Appellee Maria Teresa Oates a divorce and establishing the parties’ rights in both real and personal property. Appellant sets forth four points for reversal that involve property-settlement issues and an award of attorney’s fees. A related opinion was previously handed down in Oates v. Oates, 340 Ark._,_S.W.3d_(Feb. 24, 2000). In that opinion, we reversed the trial court’s order granting Appellee a divorce because Appellee failed to provide corroboration of her grounds for divorce. As a result of our decision in that case, Appellant’s points for reversal in the present matter are moot. Accordingly, this appeal is dismissed.